DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 8, 9, 14 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 7, 9, 14-16 and 20 of U.S. Patent No. 10,922,993. Although the claims at issue are not identical, they are not patentably distinct from each other because the recitation of letters representing white keys and numbers representing black keys in ‘993 is equivalent to the recitation of letters representing natural note keys and numbers representing sharp and flat note keys in the present invention. Similarly, a client is equivalent to a user. Also, the ability to make selections is obvious and known in the art when using a touchscreen graphical interface display. 

Claim Objections

Claim 1 is objected to because of the following informalities:  
Line 25, “the color indicating form which octave the musical note to be played is derived”, should be - - the color indicating from which octave the musical note to be played is derived - - .
Appropriate correction is required.

Allowable Subject Matter

Claims 1-20 are allowable.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:  
The claims are indicated as allowable for similar reasons as presented in the Notice of Allowance for parent Application 16/543974.
As recited in ‘974:
The closest prior art of record are the references to Shibukawa (US 2002/0134216), Pillhofer et al. (US 2013/0233152), Shimaya et al. (US 2001/0039870), Sitrick (8,692,099), Aplewhite (8,076,564), McCarthy (8,401,405), and Kageyama (7,244,885).
Shibukawa in particular, fails to explicitly teach musical notes for white keys (natural note keys) being represented by letters or musical notes for black keys (sharp and flat note keys) being represented by numbers. Further, Shibukawa does not teach that each note, e.g., each alpha-numeric symbol, to be displayed has a relative size, a representative color, or a number of times whereby the note is repeated: consequently, failing to teach that the alpha-numeric symbol has a relative size and a color where the relative size demarcates a number of counts during which the musical note is to be played within the measure, the color indicates from which octave the musical note to be played is derived, and where the symbol is repeated a number of times within the measure, wherein the number of times the symbol is repeated indicates the number of times the musical note is to be played within that measure. Rather, the numbers and colors disclosed by Shibukawa represent selective mode options, such that Shibukawa fails to teach that such settings are related to the individual identity of the musical notes of a composition to be played.
Further, even though Shibukawa does disclose a form of indication, there is no disclosure that a series of different indicator elements are included, or that they are positioned at the keys of the keyboard and are configured in such a manner that they correspond the musical note to be played with respect to the alpha-numeric symbol and color of the notes they represent, thereby indicating which key represents which note of which octave, as represented by each respective indicator element. Instead, the indicator elements of Shibukawa are all the same, they do not represent alpha-numeric symbols, and although they can be illuminated in color, the color is not associated with the octave from which the note is derived.
No other prior art could be found which teaches or fairly suggests, alone or in combination, all the claimed elements of the present invention. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Marie Schreiber whose telephone number is (571)272-4350. The examiner can normally be reached M-F 7-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA M SCHREIBER/Examiner, Art Unit 2837                                                                                                                                                                                                        09/29/2022